[Cite as State v. Smith, 2021-Ohio-2952.]




                    IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                     HAMILTON COUNTY, OHIO



STATE OF OHIO,                              :   APPEAL NO. C-190714
                                                TRIAL NO. B-1507289-A
          Plaintiff-Appellee,               :

    vs.                                     :        O P I N I O N.

KENT SMITH,                                 :

          Defendant-Appellant.              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: August 27, 2021




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Kent Smith, pro se.
                      OHIO FIRST DISTRICT COURT OF APPEALS



HENDON, Judge.

        {¶1}    Defendant-appellant Kent Smith appeals the Hamilton County

Common Pleas Court’s judgment denying his petition under R.C. 2953.21 et seq. for

postconviction relief.      Because the common pleas court had no jurisdiction to

entertain his late postconviction petition, we affirm the court’s judgment.

                               I.       Procedural Posture

        {¶2}    Smith was tried before a jury on eight felony counts charged in the

case numbered B-1507289-A and eleven felony counts charged in the case numbered

B-1601998. He was convicted on two counts of aggravated robbery, two counts of

aggravated burglary, four counts of burglary, one count of felonious assault, and four

counts of having a weapon while under a disability.

        {¶3}    In his direct appeal, this court affirmed the trial court’s judgment in

part, reversed it in part, and remanded the matter to the trial court to conduct a new

sentencing hearing. We found no error in the guilty verdicts, nor did we find that

Smith’s counsel had provided ineffective assistance. State v. Smith, 1st Dist.

Hamilton No. C-180151, 2019-Ohio-5264, ¶ 109.

        {¶4}    Smith also filed a pro se “Petition to Vacate or Set Aside Judgment of

Conviction or Sentence” pursuant to R.C. 2953.21 and Crim.R. 35, arguing that he

received ineffective assistance of counsel. The common pleas court denied the

petition. This appeal followed.1

        {¶5}    On appeal, Smith presents a single assignment of error that essentially

restates his postconviction claim. Therefore, the assignment of error can fairly be



1 Although the postconviction petition was filed and denied under both trial numbers, the notice

of appeal was only filed in the case numbered B-1507289-A.
                                                2
                      OHIO FIRST DISTRICT COURT OF APPEALS



read to challenge the common pleas court’s denial of his postconviction petition. We

conclude that the petition was subject to dismissal for lack of jurisdiction.

                II.     No Jurisdiction to Entertain the Petition

       {¶6}   R.C. 2953.21(A)(2) provides that a postconviction petition must be

filed within 365 days from the filing of the transcript of the proceedings in his direct

appeal. As provided by R.C. 2953.23(A)(1)(a) and (b), an untimely filed

postconviction petition may be entertained by the common pleas court only if the

petitioner shows either that the petitioner was unavoidably prevented from

discovering the facts upon which the postconviction claim depends, or that the claim

is predicated upon a new and retrospectively applicable right recognized by the

United States Supreme Court since the time for filing the petition had expired, and

shows “by clear and convincing evidence that, but for constitutional error at trial, no

reasonable factfinder would have found the petitioner guilty of the offense of which

the petitioner was convicted * * *.”

       {¶7}   Smith was incarcerated when he filed his postconviction petition. The

record shows that the transcript of the proceedings was filed with this court on

September 27, 2018. The deadline to file the postconviction petition was September

27, 2019, which was a Friday. Smith’s petition was timestamped on September 30,

2019, which was a Monday.

       {¶8}   The state contends that the trial court properly denied the petition

because it was not timely filed. Smith responds that because a “three-day time

period is logically the presumed time for mail from London, Ohio to reach

Cincinnati, Ohio, it is within reason that the Hamilton County Clerk received [his]

brief timely on September 27, 2019 but failed to file it timely.”

                                            3
                     OHIO FIRST DISTRICT COURT OF APPEALS



         {¶9}   In State v. Smith, 1st Dist. Hamilton No. C-190162, 2020-Ohio-1370,

the appellant asserted that his postconviction petition had satisfied the R.C.

2953.21(A)(2) time restrictions, because he had timely delivered the petition to the

prison mailroom. This court held that “a prison-mailbox rule does not operate in

this state.” Id. at ¶ 11.       Therefore, for purposes of R.C. 2953.21(A)(2), a

postconviction petition is filed when it is filed with the clerk of courts, not when it is

placed in the prison mailing system. Id. Accordingly, Smith’s petition was not timely

filed.

         {¶10} Also, Smith did not satisfy the jurisdictional requirements for

entertaining a late postconviction petition. He did not show that he was unavoidably

prevented from discovering the facts upon which his postconviction claim depended.

And he did not show that but for his trial counsel’s ineffectiveness, no reasonable

factfinder would have found him guilty.

                                  III.    Conclusion

         {¶11} Notwithstanding the fact that Smith’s postconviction petition was filed

one day late, the statute requires strict adherence to filing deadlines in

postconviction claims. There is no “prison mailbox” exception to this. Therefore, the

common pleas court did not have jurisdiction to entertain the petition, as none of the

exceptions provided by R.C. 2953.23 applied. And the court did not err in dismissing

the postconviction claim without a hearing. Smith’s sole assignment of error is

overruled and the trial court’s judgment is affirmed.

                                                                    Judgment affirmed.

ZAYAS, P.J., and CROUSE, J., concur.

SYLVIA SIEVE HENDON, retired, from the First Appellate District, sitting by assignment.

                                            4
                   OHIO FIRST DISTRICT COURT OF APPEALS



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                           5